FILED
                             NOT FOR PUBLICATION                            APR 18 2017

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


SUSSAN NG and LIN XIE,                           No.   14-73000

              Petitioners,                       Agency Nos.         A098-176-997
                                                                     A098-176-996
 v.

JEFFERSON B. SESSIONS III, Attorney              MEMORANDUM*
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted April 11, 2017**

Before:      GOULD, CLIFTON, and HURWITZ, Circuit Judges.

      Sussan Ng and Lin Xie, natives of China and citizens of Australia, petition

pro se for review of the Board of Immigration Appeals’ (“BIA”) order denying

their motion to reopen. Our jurisdiction is governed by 8 U.S.C. § 1252. We

review for abuse of discretion the denial of a motion to reopen. Mohammed v.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Gonzales, 400 F.3d 785, 791 (9th Cir. 2005). We deny in part and dismiss in part

the petition for review.

      The BIA did not abuse its discretion in denying petitioners’ second motion

to reopen as untimely and number-barred, where it was filed more than six years

after the order of removal became final, see 8 C.F.R. § 1003.2(c)(2), and they have

not established that any statutory or regulatory exception applies, see 8 C.F.R.

§ 1003.2(c)(3).

      We lack jurisdiction to consider petitioners’ challenges to their underlying

proceedings, the BIA’s 2007 dismissal of their appeal from an immigration judge’s

finding of removability, and the BIA’s 2008 denial of their motion to reconsider

and 2012 denial of their first motion to reopen, because this petition is not timely

as to those orders. See 8 U.S.C. § 1252(b)(1).

      To the extent petitioners seek prosecutorial discretion, we lack jurisdiction to

consider such a request. See Vilchiz-Soto v. Holder, 688 F.3d 642, 644 (9th Cir.

2012) (order).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                    14-73000